Name: 74/166/EEC: First Commission Decision of 6 February 1974 relating to the application of Council Directive No 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-03-30

 Avis juridique important|31974D016674/166/EEC: First Commission Decision of 6 February 1974 relating to the application of Council Directive No 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability Official Journal L 087 , 30/03/1974 P. 0013 - 0013 Greek special edition: Chapter 06 Volume 1 P. 0177 Spanish special edition: Chapter 13 Volume 3 P. 0210 Portuguese special edition Chapter 13 Volume 3 P. 0210 ++++FIRST COMMISSION DECISION OF 6 FEBRUARY 1974 RELATING TO THE APPLICATION OF COUNCIL DIRECTIVE NO 72/166/EEC OF 24 APRIL 1972 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF THE USE OF MOTOR VEHICLES , AND TO THE ENFORCEMENT OF THE OBLIGATION TO INSURE AGAINST SUCH LIABILITY ( 74/166/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO ARTICLE 2 ( 2 ) OF THE COUNCIL DIRECTIVE ( 1 ) OF 24 APRIL 1972 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF THE USE OF MOTOR VEHICLES AND TO THE ENFORCEMENT OF THE OBLIGATION TO INSURE AGAINST SUCH LIABILITY , AS AMENDED BY THE COUNCIL DIRECTIVE ( 2 ) OF 19 DECEMBER 1972 ; WHEREAS BY VIRTUE OF THE COUNCIL DIRECTIVE OF 24 APRIL 1972 THE MEMBER STATES SHALL , NOT LATER THAN 31 DECEMBER 1973 , BRING INTO FORCE THE MEASURES NECESSARY TO COMPLY THEREWITH ; WHEREAS THE MEMBER STATES HAVE MADE OR ARE ABOUT TO MAKE THE PROVISIONS NECESSARY TO COMPLY WITH THE DIRECTIVE'S REQUIREMENT THAT MEMBER STATES SHALL REFRAIN FROM MAKING CHECKS ON INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF VEHICLES NORMALLY BASED IN THE TERRITORY OF ANOTHER MEMBER STATE ; WHEREAS ON 12 DECEMBER 1973 THE NATIONAL INSURERS' BUREAUX OF THE MEMBER STATES CONCLUDED AN AGREEMENT IN CONFORMITY WITH THE PRINCIPLES EXPRESSED IN ARTICLE 2 ( 2 ) ( 1 ) OF THE DIRECTIVE OF 24 APRIL 1972 ; WHEREAS THE COMMISSION ASCERTAINED THIS IN CLOSE COLLABORATION WITH THE MEMBER STATES ; WHEREAS THIS AGREEMENT IS OF UNLIMITED DURATION WITH TWELVE MONTHS' NOTICE REQUIRED FOR REVOCATION ; WHEREAS , THEREFORE , ALL THE CONDITIONS FOR THE REMOVAL OF CHECKS ON INSURANCE AGAINST CIVIL LIABILITY AS BETWEEN MEMBER STATES ARE OR WILL SHORTLY BE FULFILLED , HAS ADOPTED THIS DECISION : ARTICLE 1 FROM 15 MAY 1974 EACH MEMBER STATE SHALL REFRAIN FROM MAKING CHECKS ON INSURANCE AGAINST CIVIL LIABILITY IN RESPECT OF VEHICLES WHICH ARE NORMALLY BASED IN THE EUROPEAN TERRITORY OF ANOTHER MEMBER STATE AND WHICH ARE THE SUBJECT OF THE AGREEMENT OF NATIONAL INSURERS' BUREAUX OF 12 DECEMBER 1973 . ARTICLE 2 MEMBER STATES SHALL FORTHWITH INFORM THE COMMISSION OF MEASURES TAKEN TO APPLY THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 FEBRUARY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 103 , 2 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 291 , 28 . 12 . 1972 , P . 162 . CORRECTION IN OJ NO L 75 , 23 . 3 . 1973 , P . 30 .